Case: 13-14091   Date Filed: 07/03/2014   Page: 1 of 4


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 13-14091
                        Non-Argument Calendar
                      ________________________

                  D.C. Docket No. 7:01-cr-00011-HL-2



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                  versus

DONALD RAY CEASAR,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Georgia
                     ________________________

                              (July 3, 2014)

Before WILSON, JORDAN, and ANDERSON, Circuit Judges.

PER CURIAM:
              Case: 13-14091     Date Filed: 07/03/2014   Page: 2 of 4


      Donald Ray Ceasar appeals from the district court’s imposition of a

27-month sentence following the revocation of his term of supervised release.

Mr. Ceasar argues that the district court erred in concluding that his underlying

conviction for possession of a firearm during a crime of violence, see 18 U.S.C.

§ 924(c)(1)(A)(ii), was a Class A felony for purposes of calculating his advisory

revocation Guidelines range. Specifically, he argues that § 924(c)(1)(A)(ii) should

be characterized as a Class B felony because the statute does not explicitly

authorize a life sentence.

      We review de novo the legality of a sentence imposed pursuant to the

revocation of a term of supervised release. United States v. Pla, 345 F.3d 1312,

1313 (11th Cir. 2003). Following a review of the record and the parties’ briefs, we

affirm.

      A defendant’s advisory guideline range following a revocation of supervised

release is generally determined based on the grade of the release violation and the

defendant’s underlying criminal history category.         See U.S.S.G. § 7B1.4(a).

Where a defendant commits a Grade A release violation, as Mr. Ceasar did, he

receives a higher guideline range if his underlying conviction was for a Class A

felony. See id.

      “An offense that is not specifically classified by a letter grade in the section

defining it, is classified [according to] the maximum term of imprisonment


                                          2
               Case: 13-14091    Date Filed: 07/03/2014   Page: 3 of 4


authorized.” 18 U.S.C. § 3559(a). The crime is considered a Class A felony where

the maximum penalty is death or life imprisonment, and a Class B felony where

the maximum term of imprisonment is 25 years or more. See § 3559(a)(1) & (2).

Although Congress did not specify a maximum sentence that may be imposed for a

violation of 18 U.S.C. § 924(c)(1)(A)(ii), providing instead that the defendant shall

“be sentenced to a term of imprisonment of not less than 7 years,” we have held

that the statutory maximum sentence for all subsections of § 924(c)(1)(A) is life

imprisonment. See United States v. Pounds, 230 F.3d 1317, 1319 (11th Cir. 2000).

“Every other Court of Appeals to address this issue has reached the same

conclusion.” United States v. McCollum, 548 F. App’x 65, 66-67 (3d Cir. 2013)

(collecting cases).

      Accordingly, because the “maximum term of imprisonment authorized”

under § 924(c)(1)(A) is life imprisonment, it is properly classified as a “Class A

felony” under 18 U.S.C. § 3559(a)(1). See also United States v. Cudjoe, 634 F.3d

1163, 1166 (10th Cir. 2011) (holding that an offense under §924(c)(1)(A)(i) is

“properly classified as a Class A felony” because “the sentencing range for a

violation of § 924(c)(1)(A)(i) extends to life imprisonment”); United States v.

Miles, 947 F.2d 1234, 1235-36 (5th Cir. 1991) (holding that crimes subject to a

minimum sentence of 15 years under 18 U.S.C. § 924(e)(1) are properly

characterized as Class A felonies under 18 U.S.C. § 3559).


                                         3
              Case: 13-14091    Date Filed: 07/03/2014   Page: 4 of 4


      Because the district court properly classified Mr. Ceasar’s underlying

offense under § 924(c)(1)(A)(ii) as a Class A felony, it committed no error in

calculating his advisory guideline range.

      AFFIRMED.




                                            4